EXHIBIT 10(b) CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED WITH THE COMMISSION. ENGINEERING, PROCUREMENT, AND CONSTRUCTION AGREEMENT by and between TXU US HOLDINGS COMPANY, a Texas corporation(“Owner”) and BECHTEL POWER CORPORATION, a Nevada corporation (“Contractor”) dated May 26, 2006 EXECUTION COPY TABLE OF CONTENTS Page 1. DEFINITIONS AND RULES OF INTERPRETATION 1 1.1 Definitions 1 1.2 Exhibits 17 1.3 Interpretation 17 1.4 Headings 18 1.5 Conflicts in Documentation 18 1.6 Documentation Format 18 2. RESPONSIBILITIES OF OWNER 18 2.1 Project Representative 18 2.2 Operating Personnel 18 2.3 Ministerial Assistance 19 2.4 Owner Acquired Permits 19 2.5 Access to Project Site 19 2.6 Project Site Preparation 19 2.7 Owner Provided Facilities and Services 20 2.8 Operating Consumables and Commodity Scheduling 20 2.9 Scheduling and Delivery of Output 20 2.10 Subcontractor Communication 20 2.11 Taxes 21 2.12 Required and Operational Spare Parts 21 2.13 Time and Manner of Owner’s Performance 21 3. RESPONSIBILITIES OF CONTRACTOR 21 3.1 Turnkey Basis 21 3.2 Performance of Work 21 3.3 Design and Construction of Project 21 3.4 Project Manager 22 3.5 Utilities and Services 22 3.5.1Provision of Services 22 3.5.2Payment 22 3.5.3Supply of Construction Facilities 22 3.5.4Operating Consumables 22 3.6 Inspection by Contractor 23 3.7 Organization 23 3.8 Contractor Acquired Permits 23 3.9 Maintenance of Project Site 24 3.10 Hazardous Materials Disposal System 24 3.11 Project Site Security 24 3.12 Safety 24 EXECUTION COPY i TABLE OF CONTENTS Page 3.13 Expediting 25 3.14 Applicable Laws and Permits 26 3.15 Quality Assurance Programs 26 3.16 Access 26 3.17 Project Site Activities 26 3.18 Delivery of Documents; Owner Review 27 3.18.1Drawings and Specifications 27 3.18.2Operational Documents 27 3.19 Training of Operating Personnel 27 3.19.1Commencement of Training 27 3.19.2Design and Review of Training Program 27 3.20 Spare Parts. 28 3.20.1Spare Parts Schedule 28 3.20.2Start-up Spare Parts 28 3.20.3Spare Parts Procurement 28 3.21 Start Up Personnel 28 3.22 Commodity Scheduling 29 3.23 Financial Reporting 29 4. COVENANTS, WARRANTIES AND REPRESENTATIONS 29 4.1 Contractor 29 4.1.1Organization, Standing and Qualification 29 4.1.2Professional Skills 29 4.1.3Due Authorization; Enforceability 30 4.1.4No Conflict 30 4.1.5Government Approvals 30 4.1.6No Suits, Proceedings 30 4.1.7Intellectual Property 30 4.1.8Business Practices 30 4.1.9Owner Provided Information 31 4.1.10Legal Requirements 31 4.1.11Financial Condition 31 4.1.12Licenses 32 4.2 Owner 32 4.2.1Organization, Standing and Qualification 32 4.2.2Due Authorization; Enforceability 32 4.2.3No Conflict 32 EXECUTION COPY ii TABLE OF CONTENTS Page 4.2.4Governmental Approvals 32 4.2.5No Suits, Proceedings 32 4.2.6Business Practices 33 4.2.7Access to Project Site 33 4.2.8Waivers from Adjacent Property Owners 33 4.2.9Permit Status 33 4.2.10Owner Provided Information 33 5. COST OF WORK 33 5.1 Contract Price 33 5.2 Cancellation Cost Schedule and Payment Schedule 34 5.3 All Items of Work Included 34 5.4 Texas Sales and Use Taxes 34 5.4.1Separated Contract 34 5.4.2Texas Direct Payment Permit and Other Matters 34 5.4.3Certain Reimbursements 35 5.4.4Statements and Other Information 35 5.4.5Cooperation 35 5.5 Bonuses 36 5.2.1Schedule Bonus 36 5.5.2Performance Bonus 37 5.5.3Payment of Bonuses 37 6. TERMS OF PAYMENT 37 6.1 Monthly Payments 37 6.2 Progress Assessment 38 6.3 Progress Reporting 38 6.4 Contractor’s Invoices 38 6.5 Owner Review 39 6.6 Payments 39 6.6.1Monthly Payments and Withholding 39 6.6.2Payment of Withheld Amounts 39 6.6.3Owner’s Right to Offset 39 6.6.4Payment; Performance of the Work; Payment of Subcontractors 40 6.6.5TSA Payments 40 6.7 Retainage Security 40 6.7.1 Retainage Security 40 6.7.2 Draws on Retainage Security 40 EXECUTION COPY iii TABLE OF CONTENTS Page 6.7.3Release of Retainage Security 41 6.7.4Interest on Excess Drawings 42 6.8 Final Payment 42 6.9 Method of Payment 42 6.10 Disputes 43 6.11 Holdbacks 43 6.11.1Owner Holdbacks 43 6.11.2Notice of Withholding; Notice of Correction 44 6.11.3Payment Following Notice of Correction 44 6.11.4Limitation on Contractor’s Rights 44 6.12 Application of Monies 44 6.13 Release of Liability 45 6.14 Contract Interest Rate 45 7. COMMENCEMENT AND SCHEDULING OF THE WORK 45 7.1 Notices to Proceed 45 7.1.1Limited Notice to Proceed 45 7.1.2Full Notice to Proceed 45 7.2 Contractor’s Acknowledgment 46 7.3 Prosecution of Work 46 7.4 Project Schedule 46 7.4.1Project Schedule 46 7.4.2Milestone Summary Schedule 46 7.5 Acceleration Plan 47 7.6 Meetings 47 7.7 Acceleration of Work When Not Delayed 48 7.8 Termination if Limited Notice to Proceed Cap is Exceeded 48 8. FORCE MAJEURE AND EXCUSABLE EVENTS 48 8.1 Force Majeure 48 8.2 Notice 49 8.3 Scope of Suspension; Duty to Mitigate 49 8.4 Removal of Force Majeure 50 8.5 Responsibility of Contractor 50 8.6 Contractor’s Remedies 50 8.6.1Force Majeure 50 8.6.2Excusable Event 50 EXECUTION COPY iv TABLE OF CONTENTS Page 8.7 Rights to Terminate 51 9. SUBCONTRACTORS AND VENDORS 51 9.1 Use of Subcontractors 51 9.1.1Subcontractors 51 9.1.2Major Subcontractors 51 9.1.3Qualification 51 9.2 Assignment 52 9.3 Information and Access 52 9.4 Terms in Subcontracts 52 9.5 Minority and Women-Owned Businesses 53 10. LABOR RELATIONS 54 10.1 General Management of Employees 54 10.2 Worker Recruitment and Training Program 54 10.3 Labor Disputes 54 10.4 Personnel Documents 54 10.5 Key Personnel 54 10.6 Replacement of Employees and Other Persons at Owner’s Request 55 11. INSPECTION; EFFECT OF REVIEW AND COMMENT 55 11.1 Requirement To Remedy Defect 55 11.2 Inspection 55 11.3 Contractor Submittals Table 56 11.4 Owner Review of Documents 56 11.5 Errors and Omissions 56 12. PROJECT SITE CONDITIONS 56 12.1 Project Site Conditions 56 12.2 Differing Project Site Conditions 56 12.3 Unforeseen Project Site Conditions 57 13. PERFORMANCE GUARANTEES AND TESTS 57 13.1 Performance Guarantees and Other Requirements 57 13.2 Start up and Commissioning Procedures 57 13.3 Acceptance Test Procedures 57 13.4 Acceptance Test Schedules 58 13.5 Testing 58 13.5.1Upon Mechanical Completion 58 EXECUTION COPY v TABLE OF CONTENTS Page 13.5.2 Temporary Facilities 58 13.5.3 Conduct/Test and Test Reports 58 13.6 Non-Conforming Work 59 13.7 Revenues 59 13.8 Notice of Minimum Stable Load 60 13.9 Notice of Mechanical Completion 60 13.10 Post Test Modifications 60 14. SUBSTANTIAL COMPLETION AND FINAL COMPLETION 60 14.1 Punchlist 60 14.1.1Creation of Punchlist 60 14.1.2Completion of Punchlist 61 14.1.3Owner’s Punchlist Option 61 14.2 Substantial Completion 62 14.3 Notice of Substantial Completion 62 14.4 Final Completion 63 14.5 Notice of Final Completion 65 14.6 Contractor’s Access After Substantial Completion and Final Completion 65 14.7 Subcontractor Air Quality Performance Requirements 65 15. LIQUIDATED DAMAGES AND CURE PERIOD 66 15.1 Liquidated Damages for Delay in the Substantial Completion Dates 66 15.2 Liquidated Damages for Failure to Satisfy the Reliability Guarantee 66 15.3 Liquidated Damages for Failure to Satisfy Certain Performance Guarantees 66 15.4 Actions During the Cure Period 67 15.4.1Buy-Down Not Available 67 15.4.2Buy-Down or Cure 67 15.4.3Election of Option 68 15.4.4Submission of Remedial Plan 68 15.4.5Minimum Requirements for Remedial Plan 68 15.4.6Approval of Remedial Plan 68 15.4.7Prosecution of Remedial Plan 69 15.4.8Additional Remedial Plans 69 15.4.9Access During Cure Period 69 15.4.10Payment of Performance Liquidated Damages or Performance Bonuses 69 15.4.11Contractor’s Buy-Down Option 70 15.4.12Operation During Cure Period 70 EXECUTION COPY vi TABLE OF CONTENTS Page 15.5 Offset and Draws on Security 71 15.6 Sole Remedy; Liquidated Damages Not a Penalty 71 15.7 Enforceability 72 15.8 Extension of Cure Period 72 16. CHANGES IN THE WORK 72 16.1 Change In Work 72 16.2 By Owner 73 16.3 By Contractor 73 16.4 Owner Initiated Change In Work 73 16.5 Execution of Change In Work Form 74 16.6 No Obligation or Payment Without Executed Change In Work Form 74 16.7 Owner Directives 74 16.7.1Non-Major Change In Work 75 16.7.2Major Change In Work 75 16.7.3Prosecution of Owner Directive 75 16.7.4Pricing of Changes In Work Related to Owner Directives 75 16.7.5True-Up 76 16.8 Express Waiver 76 16.9 No Suspension 76 16.10 Evidence of Funds for Payment 76 16.11 Change for Contractor’s Convenience 76 16.12 Audit Rights 77 17. WARRANTIES CONCERNING THE WORK 77 17.1 Work Warranty 77 17.2 Materials Warranty 78 17.3 Warranty Period 78 17.4 Enforcement by Owner 78 17.5 Exclusions 79 17.6 Subcontractor Warranties 79 17.7 Correction of Defects 80 17.7.1Notice of Warranty Claim 80 17.7.2Owner Performance 80 17.7.3Equipment and Materials Testing and Demonstrations 81 17.7.4Chronic Failure 81 17.7.5Owner’s Warranty Option 81 17.8 Limitations on Warranties 82 EXECUTION COPY vii TABLE OF CONTENTS Page 18. EQUIPMENT IMPORTATION; TITLE 82 18.1 Importation of Equipment and Materials 82 18.2 Title 82 18.2.1Condition 82 18.2.2Transfer 83 18.2.3Custody During Performance 83 18.3 Protection 83 18.4 Owner Possession 83 19. DEFAULTS AND REMEDIES 83 19.1 Contractor Events of Default 83 19.2 Owner’s Rights and Remedies 85 19.3 Damages for Contractor Default 86 19.4 Owner Event of Default 86 19.5 Contractor’s Remedies 87 20. TERMINATION AND SUSPENSION 88 20.1 Termination for Convenience; Payment 88 20.2 Limitation on Payment 88 20.3 Adjustment for Defects 88 20.4 Owner’s Right to Elect to Assume Obligations with Subcontractors 88 20.5 Contractor Conduct 89 20.6 Nature of Termination Payments 89 20.7 Suspension by Owner 89 20.7.1Adjustments Due to Suspension 89 20.7.2Contractor’s Termination Right 90 20.7.3Extension of Time and Compensation Rights 90 20.7.4Claims for Payment 91 21 INSURANCE 91 21.1 Contractor’s Insurance 91 21.2 Limits of Liability 91 21.3 General Requirements 91 21.4 Subcontractors’ Insurance 92 21.5 Subrogation Waivers 92 21.6 Insurance Coverages 92 21.7 Failure to Maintain Insurance 92 21.8 Claims Compensation 93 21.9 Owner’s Insurance 93 EXECUTION COPY viii TABLE OF CONTENTS Page 22. RISK OF LOSS OR DAMAGE 93 22.1 Contractor Assumption of Risk 93 22.1.1Risk of Loss; Deductible 93 22.1.2Repair or Replacement 93 22.2 Risk of Loss After the Turnover Date 93 23 INDEMNIFICATION 94 23.1 By Contractor 94 23.2 By Owner 96 23.3 Patent Infringement And Other Indemnification Rights 97 23.4 Claim Notice 98 23.5 Survival of Indemnity Obligations 99 24. TREATMENT OF CONFIDENTIAL INFORMATION 100 24.1 Confidential Information 100 24.2 Competitor Representative 100 24.3 Excluded Information 101 24.4 Acknowledgments of Proprietary Operating Information 101 24.5 Non-Disclosure 102 24.6 Applicable Law Disclosures 102 24.7 Ownership of Confidential Information 102 24.8 Remedies 103 25. INVENTIONS AND LICENSES 103 25.1 Invention, License 103 25.2 Contractor Deliverables 104 25.3 Software Licenses 104 25.4 Warranty 104 26. ASSIGNMENT BY OWNER 104 26.1 Assignment 104 26.1.1Assignment to Financing Entities 104 26.1.2Assignment to Other Persons 105 26.1.3Owner Indemnitee to Include Successors and Assigns 107 26.2 Transfer of Work; Third-Party Beneficiaries 107 27 ASSIGNMENT BY CONTRACTOR 108 28. HAZARDOUS MATERIALS 108 EXECUTION COPY ix TABLE OF CONTENTS Page 28.1 Use or Disposal by Contractor 108 28.2 Remediation by Contractor 108 28.3 Notice of Hazardous Materials 108 28.4 Hazardous Materials not brought on the Project Site by Contractor 109 28.5 Losses related to Hazardous Materials 109 29. NON-PAYMENT CLAIMS 109 30. NOTICES AND COMMUNICATIONS 110 30.1 Requirements 110 30.2 Representatives 111 31. LIMITATIONS OF LIABILITY AND REMEDIES 111 31.1 Limitations on Damages 111 31.2 Limitations on Contractor’s Liability 112 31.2.1Maximum Liability Amount 112 31.2.2Maximum Liquidated Damages 112 31.2.3Calculation of Liability 112 31.3 Specific Performance 112 31.4 Limitation on Owner’s Liability 113 31.5 Releases, Indemnities and Limitations 113 31.6 Representations and Remedies 113 31.7 Limitation on Remedies 113 32. DISPUTES 114 32.1 Management Negotiations 114 32.2 DISPUTE RESOLUTION; CONSENT TO JURISDICTION AND VENUE 114 32.3 Work to Continue 115 33. MISCELLANEOUS 115 33.1 Severability 115 33.2 Governing Law 115 33.3 Survival of Termination 115 33.4 Amendments and Modifications 115 33.5 No Waiver 115 33.6 Review and Approval 115 33.7 Time is of the Essence 116 33.8 Third Party Beneficiaries 116 EXECUTION COPY x TABLE OF CONTENTS Page 33.9 Financing Matters 116 33.9.1Contractor Cooperation 116 33.9.2Documents Requested by Financing Entities 117 33.10 Other Assistance 117 33.11 Further Assurances 117 33.12 Record Retention 117 33.13 Binding on Successors, Etc 117 33.14 Merger of Prior Contracts 118 33.15 Counterparts 118 33.16 Opinions of Counsel 118 33.17 Set-Off 118 33.18 Attorneys’ Fees 118 33.19 Announcements; Publications 118 33.20 Independent Contractor 118 EXECUTION COPY xi TABLE OF CONTENTS (CON’T) EXHIBITS A Scope Book B Provisional Items C Payment Schedule D Change In Work Form E Form of Contractor’s Invoice F 1 Conditional Waiver and Release Upon Progress Payment F 2 Conditional Waiver and Release Upon Final Payment F 3 Unconditional Waiver and Release Upon Final Payment G Milestone Summary Schedule H Key Personnel I Contingency Program J Project Site Description K-1 Contractor Provided Insurance K-2 Owner Provided Insurance L Subcontractors and Vendors M Required Owner Activities N Form of Letter of Credit O Certificate of Contractor Regarding Certain Subcontracts P Form of TXU Generation Waiver and Release Q Separated Contract Price EXECUTION COPY xii This ENGINEERING, PROCUREMENT, AND CONSTRUCTION AGREEMENT (this “Agreement”) is made and entered into as of this 26th day of May 2006, by and between TXU US HOLDINGS COMPANY, a Texas corporation (the “Owner”), and BECHTEL POWER CORPORATION, a Nevada corporation (the “Contractor”).Each entity is sometimes individually referred to herein as a “Party” and both entities are sometimes collectively referred to herein as the “Parties.” RECITALS A.Owner desires to develop, finance, construct, own and operate an approximately 564.65 megawatt (net load) lignite coal-fired, circulating fluidized bed power generationfacility, to be known as Sandow Steam Electric Station Unit 5, to be located near the City of Rockdale, County of Milam, State of Texas, adjacent to existing power generation facilities known as Sandow Units 1 through 4 (“Units 1-4”) and nearby an aluminum smelter, of which the aluminum smelter and Units 1-3 are owned and operated by Alcoa Inc. (“Alcoa”) and Unit 4 is owned and operated by an Affiliate of Owner, and other facilities operated in support of Units 1-4 and the smelter. B.Owner desires to engage Contractor to design, engineer, procure, install, construct, test, commission and start up the Project and to train the persons who will operate and maintain the Project, all on a fixed price and date certain to complete basis, and Contractor desires to provide such services, all in accordance with the terms and conditions set forth in this Agreement. C.Contractor has reviewed the design basis information provided by Owner, inspected the real property on which the Project shall be constructed, and performed or reviewed such other investigations, studies, and analyses as possible as of the date hereof that Contractor has determined to be necessary or prudent in connection with entering into this Agreement. D.Contractor is willing to guarantee the timely completion and operating performance of the Project, in accordance with the terms and conditions hereof. NOW, THEREFORE, in consideration of the sums to be paid to Contractor by Owner and of the covenants and agreements set forth herein, the Parties agree as follows: AGREEMENT 1.DEFINITIONS AND RULES OF INTERPRETATION 1.1Definitions.For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the following meanings. “Abandons” means for the purposes of Section19.1(l), that Contractor has substantially reduced personnel at the Project Site or removed required equipment from the Project Site such that, in the reasonable opinion of Owner, Contractor would not be capable of maintaining progress sufficient to achieve Substantial Completion by the Substantial Completion Guaranteed Date. EXECUTION COPY 1 “Abnormally Severe Weather Conditions” means storms and other climatic and weather conditions that are abnormally severe or extreme, taking into consideration the period of time when, and the area where, such storms or conditions occur. “Acceleration Plan” shall have the meaning set forth in Section7.5. “Acceptance Tests”means the Performance Tests, the Ammonia Consumption Rate Test, the Limestone Consumption Rate Test, and the Emission Tests. “Acceptance Tests Procedures”means the written test procedures, standards, protective settings, and testing programs for the Acceptance Tests as set forth in Section13.3 and Part I, Section8.2 of the Scope Book. “Affiliate”means with respect to any Person, another Person that is controlled by, that controls, or is under common control with, such Person.For purposes of this definition, “control” with respect to any Person shall mean the ability to effectively control, directly or indirectly, the operations and business decisions of such Person whether by voting of securities or partnership interests or any other method.Without limiting the foregoing, an Affiliate of a Person shall include any other Person in which such Person holds twenty percent (20%) or more of the outstanding equity or ownership interests. “Agreement”means this Engineering, Procurement, and Construction Agreement, including all Exhibits hereto, as the same may be modified, amended, or supplemented from time to time in accordance with the terms hereof. “Alcoa” has the meaning set forth in the Recitals hereto. “Ammonia Consumption Rate Guarantee” means the guarantee as set forth in Part I, Section8.1.4 of the Scope Book. “Ammonia Consumption Rate Test” means the test for measuring ammonia consumption as described in Part I, Section8.2.4 of the Scope Book. “Applicable Laws”means and includes any applicable statute, license, law, rule, regulation, code, ordinance, judgment, decree, writ, legal requirement, order or the like, of any national, federal, provincial, state or local court or other Governmental Authority, and all rules and regulations promulgated thereunder, as any of the same may be amended, modified, codified, replaced or reenacted, and the written interpretations thereof, including any statute, law, rule, regulation, code, ordinance, judgment, decree, writ, order or the like, regulating, relating to or imposing liability or standards of conduct concerning: (i)Contractor, the Project Site or the performance of any portion of the Work or the Work taken as a whole, or the operation of the Project; or (ii)safety and the prevention of injury to persons and the damage to property on, about or adjacent to the Project Site or any other location where any other portion of the Work shall be performed; or (iii)protection of human health or the environment or emissions, discharges, releases or threatened releases of pollutants, contaminants, chemicals or industrial, toxic or hazardous substances or wastes into the environment including ambient air, surface water, ground water, or land, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport, or handling of pollutants, contaminants, chemicals, EXECUTION COPY 2 Hazardous Materials or other industrial, toxic materials or wastes, as now or may at any time hereafter be in effect; for the avoidance of doubt, “Applicable Laws” excludes Applicable Permits and Permit Requirements. “Applicable Permits”means each and every national, state, local or other license, consent, appraisal, authorization, ruling, exemption, variance, order, judgment, decree, declaration, regulation, certification, filing, recording, permit or other approval with, from or of any Governmental Authority, including each and every environmental, construction, operating or occupancy permit and any agreement, consent or approval from or with any other Person, that is required by any Applicable Law or that is otherwise necessary for the performance of the Work or operation of the Project, including the Owner Acquired Permits and the Contractor Acquired Permits. “Benchmark Performance”means the performance of the Project, or a component or system thereof, as determined by the Benchmark Test conducted prior to the performance of any Corrective Action. “Benchmark Test”means any test of a component or system proposed by Contractor in a Remedial Plan to determine Benchmark Performance, which has been accepted by Owner, or in the absence of such a component or system test, a Performance Test. “Business Day”means a day, other than a Saturday or Sunday or a public holiday, on which banks are generally open for business in Dallas, Texas and New York, New York. “Cancellation Cost Schedule” means a schedule of cancellation costs based on the month in which termination of this Agreement occurs as included in the Payment Schedule. “Change In Law”means (a) with respect to the Work performed under the TSA and prior to the date of this Agreement, the enactment, adoption, promulgation, modification (including change in written interpretation by a Governmental Authority), or repeal after January 27, 2006 of any Applicable Law and (b) with respect to the Work performed after the date of this Agreement, the enactment, adoption, promulgation, modification (including written change in interpretation by a Governmental Authority), or repeal after the date of this Agreement of any Applicable Law, or the issuance or modification (including written change in interpretation by a Governmental Authority) after the date of this Agreement of any Owner Acquired Permit or Contractor Acquired Permit issued or promulgated by any Governmental Authority that establishes requirements that materially and adversely affect Contractor’s costs or schedule for performing the Work; provided, however it shall not be a Change In Law pursuant to this Agreement if there is a change in any national, federal, provincial or any other income tax law or any other law imposing a tax, duty, levy, impost, fee, royalty, or similar charge based on the importation or exportation of any item or service for which Contractor is responsible hereunder, except to the extent the aggregate increase resulting from all such changes in such taxes, duties, levies, imposts, fees, royalties and similar charges exceeds One Million Dollars ($1,000,000). “Change In Work”means a change in the Work as defined in Section16.1. “Change In Work Form”means the form attached hereto as Exhibit D. EXECUTION COPY 3 “Claim Notice” shall have the meaning set forth in Section23.4. “Common Facilities” means the existing equipment and systems, including all corridors and access reasonably required by Contractor to perform the Work, used or utilized by any of Units1-4 and to be interconnected to the Project, all as more particularly described in Part I, Reference 7-3 of the Scope Book. “Competitor Representatives” shall have the meaning set forth in Section24.2. “Conditional Waiver and Release Upon Final Payment”means a written statement in the form attached hereto as ExhibitF-2, containing a waiver and release of liens prepared and executed by Contractor or a Major Subcontractor, as applicable, pursuant to which a Person conditionally waives and releases all mechanic’s liens, stop notices and bond rights with respect to all Work, conditioned only upon final payment. “Conditional Waiver and Release Upon Progress Payment”means a written statement in the form attached hereto as ExhibitF-1, containing a waiver and release of liens prepared and executed by Contractor or a Major Subcontractor (whose contract or contracts with Contractor or any of its Subcontractors require total payments by Contractor or such Subcontractor of Five Million Dollars ($5,000,000) or more (in the aggregate)), as applicable, pursuant to which a Person conditionally waives and releases all mechanic’s liens, stop notices and bond rights with respect to all Work, for which Contractor requested payment in the current Contractor’s Invoice conditioned only upon payment of the amount set forth therein. “Confidential Information” means information, including Proprietary Operating Information, ideas or materials now or hereafter owned by or otherwise in the possession or control of, or otherwise relating to, one Party or any of its Affiliates, including proprietary or non-public information concerning such Party’s or its Affiliates’ business, operations, financial condition, projections, or assets, historical information, inventions, business or trade secrets, know-how, techniques, data, reports, drawings, specifications, blueprints, flow sheets, designs, or engineering, construction, environmental, operations, marketing or other information, together with all copies, summaries, analyses, or extracts thereof, based thereon or derived therefrom, disclosed by one Party (the “transferor”) to the other Party or any of its Affiliates or any of their respective directors, employees or agents (the “transferee”), or any such information identified in writing as “Confidential” at the time of such disclosure by transferor; provided, however, “Confidential Information” of Owner shall also mean information, ideas or materials related to the Work or the Project that are obtained, developed or created by or for Contractor directly through the use of Owner’s Confidential Information in connection with the Work, subject to the provisions of Article 24. “Contingency Program” shall have the meaning set forth in Section5.1. “Contract Interest Rate” means, for any date, two percent (2%) over the per annum rate of interest equal to the prime lending rate as may from time to time be published in the Wall Street Journal (Eastern edition) under “Money Rates”; provided the Contract Interest Rate shall never exceed the maximum lawful rate permitted by Applicable Laws. EXECUTION COPY 4 “Contract Price”means the fixed price amount for performing the Work that is payable to Contractor, and subject to adjustments, in accordance with Section5.1. “Contractor” shall have the meaning set forth in the preamble. “Contractor Acquired Permits”shall have the meaning set forth in Section3.8. “Contractor Deliverables”means all of the design criteria, system descriptions, Required Manuals, drawings, specifications, design calculations, quality assurance reports and all other material documents relating to the Project to be delivered to Owner for review and comment, and approval, where applicable, in accordance with the requirements of Part I, Sections2.3, 2.4, 2.5, 2.8, 2.9 and 2.10 of the Scope Book, and Section11.3, which shall be made available to Owner in hard copy or electronically, including native files as mutually agreed, if requested by Owner. “Contractor Event of Default” shall have the meaning set forth in Section19.1. “Contractor Lien” shall have the meaning set forth in Article29. “Contractor Submittals Table”means the table of Contractor Deliverables to be prepared by Contractor in accordance with Section11.3 of this Agreement. “Contractor’s Indemnitee” shall have the meaning set forth in Section23.2. “Contractor’s Invoice”means an invoice from Contractor to Owner in accordance with Section6.4 and in the form of ExhibitE hereto. “Corrective Actions”means all Work necessary to make the Project meet the applicable Performance Guarantees. “Critical Path Item(s)”means the items identified as critical path items on the Milestone Summary Schedule. “Cure Period” means the period beginning on the Substantial Completion Date and ending one hundred eighty (180) days later, as adjusted pursuant to Section15.8. “Defect”means any design, engineering, Equipment and Materials, or installation or other Work which, in Owner’s reasonable judgment: (a)does not conform to this Agreement or the then current drawings and specifications; (b)is of improper or inferior workmanship or material in that it fails to comply with Industry Standards, as applicable; or (c)is otherwise inconsistent with Industry Standards, and in each case satisfies either of the following conditions: (i)could materially and adversely affect the mechanical, electrical or structural integrity of the Project; or (ii)could materially and adversely affect the continuous or safe operation of the Project (as determined by the Independent Engineer). “Delay Liquidated Damages”shall have the meaning set forth inSection15.1. “Delay Notice”shall have the meaning set forth inSection8.2. EXECUTION COPY 5 “Demonstration Tests” shall mean the demonstration tests as set forth in Part I, Section8.2 of the Scope Book. “Dollars” or “$”means United States dollars. “Emissions Guarantees” shall have the meaning set forth in Part I, Section8.1.5 of the Scope Book. “Emissions Tests” means the tests set forth in Part I, Section8.2.5 of the Scope Book to determine whether the Project satisfies the Emissions Guarantees. “Equipment and Materials”means all materials, supplies, apparatus, devices, machinery, equipment, parts, tools, special tools, components, instruments, appliances, spare parts and appurtenances thereto, that are required for the design, construction or operation of the Project in accordance with Industry Standards, including as such are described in, required by or inferable from the Scope Book or the drawings and specifications issued for construction, except Owner Provided Facilities and Services, Common Facilities, Shared Site Facilities and the spare parts provided by Owner pursuant to Section2.12.For purposes of clarity, “Equipment and Materials” shall exclude any of the foregoing provided by Contractor and its Subcontractors in the course of the Work which do not become a permanent part of the Work and for which title is not intended to pass to Owner in accordance with the terms hereof. “Equivalent Availability Factor” means the percentage of hours during the Reliability Test in which the Project is available, as calculated in accordance with Part I, Section8.2.6 of the Scope Book. “Excusable Event” means: (a)Owner’s failure or delay to perform any covenant or contractual obligation of Owner hereunder (including as a result of an event of Force Majeure affecting Owner but not including such failures or delays resulting from actions of Contractor or any Person acting on Contractor’s behalf or from Owner’s exercise of its rights under this Agreement, including the exercise by Owner of the right to have defective or nonconforming Work corrected or re-executed); (b)Owner’s failure to substantially complete the activities identified on Exhibit M attached hereto or to make the facilities identified on Exhibit J available to Contractor to perform its Work on or before the dates indicated on such Exhibits to the extent Owner’s delay causes a delay in the construction schedule of Contractor or causes Contractor to incur additional out of pocket costs; (c) Units 1 and 2 have not ceased operations by April 25, 2007 and Unit 3 has not ceased operations by August 25, 2007; (d) a Change In Law; (e)an Unforeseen Project Site Condition or other material difference between the Owner Provided Information and the conditions or terms actually existing; or (f) the encountering of Hazardous Materials as provided in Section 28.3(d), in each case (a) through (f) above, to the extent such event actually, demonstrably and adversely impacts Contractor’s performance of the Work.In each case of clause (d) and (e) above, such an event shall be an Excusable Event only if Contractor notifies Owner thereof within ten (10) days after Contractor becomes aware of such Unforeseen Project Site Condition, material difference between Owner Provided Information and the conditions or terms actually existing or an impact caused by such Change in Law, as the case may be. EXECUTION COPY 6 “Exhibits”means each Exhibit attached hereto. “Final Completion”means satisfaction by Contractor or waiver by Owner of all of the conditions for Final Completion set forth in Section14.4. “Final Completion Date”means the date on which Final Completion of the Project occurs. “Final Completion Guaranteed Date”means the date that is three hundred sixty-five (365) days after the Substantial Completion Date, as such date may be modified in accordance with the terms hereof. “Final Contractor’s Invoice”means the final Contractor’s Invoice submitted for Final Payment in accordance with Section6.8. “Final Payment”means the final payment made by Owner or the Financing Entities to Contractor in accordance with Section6.8. “Financing Entities”means the holders of, or the agent(s) or trustee(s) representing the holders of, any debt, lease, or equity financing for, of or secured by the Project, including any Person(s) that owns the Project or any portion thereof and leases the Project or such portion to Owner or an Affiliate of Owner, as applicable, under a lease, sale leaseback or synthetic lease structure, or the Person(s) providing a letter or letters of credit or other guarantees or insurance in support of any such debt, lease or equity financing or providing any other letter of credit in connection with the construction or development of the Project. “Force Majeure”means any event, matter, or thing that prevents or delays the performance of any obligation arising under this Agreement (other than any Excusable Event), but only to the extent such event, matter or thing is demonstrably beyond the reasonable control or expectation of the Person claiming the same and the effect of such event, matter or thing would not have been avoided had such Person used reasonable care or acted in compliance with Industry Standards.Subject to the foregoing, such events, matters or things include occurrences such as:war, blockade, revolution, insurrection, riot, act of terrorism, or public disorder or acts of emergency; expropriation, requisition, confiscation, or nationalization; export or import restrictions (but not to the extent due to an increase in export or import duties or taxes) by any Governmental Authority; embargoes or sanctions; closing or accidents to harbors, docks, canals, or other assistances to or adjuncts of the shipping or transportation industry; rationing or allocation, at the request or insistence of any Governmental Authority; action or inaction of Governmental Authority; fire; flood; earthquake; volcano; tide, tidal wave, or perils of the sea; Abnormally Severe Weather Conditions; an epidemic or quarantine; acts of God; a failure of any Person providing electric transmission service to accept delivery of energy from the Project (except due to Owner’s failure to nominate and schedule such delivery in accordance with Section2.9); or labor strikes, disputes or disruptions; provided, further, that the following events, matters or things shall not constitute an event of Force Majeure: (i)the absence of sufficient financial means to perform obligations, or the absence of sufficient financial means of Contractor or any Subcontractor to perform any of the Work, including the insolvency or bankruptcy of any Subcontractor; (ii)any labor disturbance, strike or dispute of Contractor’s workers or personnel EXECUTION COPY 7 or any Subcontractor’s workers or personnel or any independent contractor engaged by Contractor or any of its Subcontractors occurring at the Project Site (unless such event is part of a national or regional disturbance, strike or dispute or is in breach or violation of any applicable national, industry or construction supplementary labor or union agreement) or any labor disturbance, strike or dispute limited to employees of Contractor; (iii)mechanical failures unless caused by an event of Force Majeure; (iv)storms and other climatic or weather conditions other than Abnormally Severe Weather Conditions; and (v)the unavailability or shortages of labor or Equipment and Materials unless itself caused by an event of Force Majeure. “Full Notice to Proceed”means a written Notice signed by a duly authorized representative of Owner to Contractor authorizing Contractor to commence and complete all Work under this Agreement. “Full Notice to Proceed Date”means the Business Day that Owner provides Contractor with the Full Notice to Proceed. “Governmental Authorities”means applicable national, federal, state, provincial, and local governments and all agencies, authorities, departments, instrumentalities, courts, corporations, other authorities lawfully exercising or entitled to exercise any administrative, executive, judicial, legislative, police, regulatory or taxing authority or power, or other subdivisions of any of the foregoing having or claiming a regulatory interest in or jurisdiction over the Project Site, the Project, the Work or the Parties. “Gross Negligence” means an act or omission: (a) which when viewed objectively from the standpoint of the actor at the time of its occurrence involves an extreme degree of risk, considering the probability and magnitude of the potential harm to other; and (b) of which the actor has actual, subjective awareness of the risk involved, but nevertheless proceeds with conscious indifference to the rights, safety, or welfare of others. “Guaranteed Amount” shall have the meaning set forth in Section26.1.2(d). “Hazardous Materials”means any substance or material regulated or governed by any Applicable Permit, or any substance, emission or material now or hereafter deemed by any Governmental Authority to be a “regulated substance,” “hazardous material,” “hazardous waste,” “hazardous constituent,” “hazardous substance,” “toxic substance,” “radioactive substance,” “pesticide” or any similar classification, including by reason of deleterious properties, ignitability, corrosivity, reactivity, carcinogenicity or reproductive toxicity. “Indemnitee”means an Owner Indemnitee or a Contractor Indemnitee, as the context may require. “Independent Engineer” means a contractor mutually agreed upon by the Parties, which shall be a reputable, experienced contractor in the major power plant construction business that does not have a material direct or indirect financial interest in either Party or any of their respective Affiliates and is not a former or present agent, representative, advisor, consultant or contractor of either Party or any of their Affiliates. EXECUTION COPY 8 “Industry Standards” or “Industry Grade”means those standards of design, engineering, construction, operation, maintenance, workmanship, Equipment and Materials, and components specified in ExhibitA; provided, however, if the relevant standard is not so specified or is ambiguous therein, “Industry Standards” or “Industry Grade” shall mean those standards of care and diligence normally practiced by engineering and construction firms in performing services of a similar nature for similar industrial grade power projects in the United States and in accordance with good engineering design practices, Applicable Laws, Applicable Permits, or that conform in all material respects to the manufacturer’s operation and maintenance guidelines, in each case as applicable to the equipment in question, taking into account such equipment’s size, service and type; provided, notwithstanding anything to the contrary herein, Contractor’s obligation with respect to Applicable Laws and Applicable Permits governing emissions from the Project is limited to compliance with the Emissions Guarantees. “Intellectual Property Claim”means a third party claim or legal action for unauthorized disclosure or use of any trade secret, patent, copyright, trademark or service mark arising from Contractor’s performance (or that of its Affiliates or Subcontractors) under this Agreement that:(a)concerns any Equipment and Materials or other items or services provided by Contractor, any of its Affiliates, or any Subcontractor under this Agreement; (b)is based upon or arises out of the performance of the Work by Contractor, any of its Affiliates, or any Subcontractor, including the use of any tools or other implements of construction by Contractor, any of its Affiliates, or any Subcontractor; or (c)is based upon or arises out of the design or construction of any item by Contractor under this Agreement or the operation of any item according to directions embodied in Contractor’s final process design, or any revision thereof, prepared or approved by Contractor. “Intellectual Property Rights”means all licenses, trade secrets, copyrights, patents, trademarks, proprietary information and other ownership rights related to the Work or otherwise necessary for the ownership and maintenance of the Project, including all Project-related documents, models, computer drawings and other electronic expressions, photographs and other expressions. “Intended Purposes” shall have the meaning set forth in Section24.1. “Invention” shall have the meaning set forth in Section25.1. “Key Personnel”means the natural persons named and assigned to the identified positions set forth on ExhibitH. “Limestone Consumption Rate Guarantee” means the guarantee relating to limestone consumption as set forth in Part I, Section8.1.3 of the Scope Book. “Limestone Consumption Rate Test” means the test for measuring limestone consumption as described in Part I, Section8.2.3 of the Scope Book. “Limited Notice to Proceed”means a written Notice from Owner to Contractor directing Contractor to begin production of the drawings and specifications described in Section3.18.1 and to commence such other portions of the Work as indicated in such Limited Notice to Proceed. EXECUTION COPY 9 “Limited Notice to Proceed Date”means the Business Day that Owner provides Contractor with a Limited Notice to Proceed. “Loss(es)”means subject to Section31.1, any and all liabilities (including liabilities arising out of the application of the doctrine of strict liability), obligations, losses, damages, penalties, claims, actions, suits, judgments, costs, expenses and disbursements (including legal fees and expenses and costs of investigation), and whether arising in equity, at common law, or by statute, or under the law of contracts, torts or property, of whatsoever kind and nature, including claims for property damage, personal injury (including emotional distress) and third-party economic loss, and whether or not involving damages to the Project or the Project Site. “Major Change In Work” shall have the meaning set forth in Section16.7.1. “Major Subcontractor”means a Subcontractor whose contract or contracts (in the aggregate) with Contractor, or any of its Subcontractors require payments by Contractor (or Subcontractor) of at least One Million Dollars ($1,000,000). “Materials Warranty”means the warranty of Contractor under Section17.2. “Maximum Total Liability” shall have the meaning set forth in Section31.2. “Mechanical Completion”means satisfaction of the following requirements to Owner’s reasonable satisfaction: (a)the Project is mechanically, electrically, and structurally constructed in accordance with the requirements of this Agreement, the Scope Book and Industry Standards, except for Non-Critical Deficiencies; (b)the Project and each sub-system thereof, including all emissions or environmental compliance systems and all other critical systems, is mechanically and electrically complete and ready for initial operations, adjustment and testing, except for Non-Critical Deficiencies; and (c)all components and systems that are directly related to the production and delivery of electrical energy to the high side of the main step-up transformer have been properly checked-out, adjusted or tested, as appropriate, in preparation for start-up and commissioning. “Milestone Item(s)”means a discrete portion of the Work to be completed by the applicable date set forth in the Milestone Summary Schedule. “Milestone Summary Schedule”means the schedule prepared by Contractor in the form of ExhibitG attached hereto describing the Critical Path Items and other Project activities, as such schedule may be modified in accordance with the terms of this Agreement. EXECUTION COPY 10 “Minimum Performance Criteria” means at least *** percent (***%) of the Net Capacity Guarantee during the Net Capacity Test and not more than *** percent (***%) of the Net Heat Rate Guarantee during the Net Heat Rate Performance Test, while in compliance with applicable constituents of the Emissions Guarantees as provided in Part I, Section8 of the Scope Book. “Minimum Stable Load” means the Project has achieved at least *** percent (***%) of the nominal net plant capacity over a four (4) hour period during which each boiler must have operated at *** percent (***%) steam flow (or such greater percentage), in accordance with the terms of Part I, Section8.2.7 of the Scope Book. “Minimum Tangible Net Worth” shall have the meaning set forth in Section26.1.2(a). “Monthly Payment” shall have the meaning set forth in Section6.6. “MOU” shall have the meaning set forth in Section33.14. “Net Capacity” means the capacity of the Project in kilowatts equal to the sum of the steam turbine generator output minus generator transformer losses and auxiliary power losses. “Net Capacity Guarantee” means the Net Capacity of the Project shall be at least *** kilowatts, at the conditions specified in Part I, Section8.2.1 of the Scope Book, or, as applicable, corrected to the guaranteed conditions provided in Part I, Section8.4 of the Scope Book. “Net Heat Rate” means gross heat input to the steam generator divided by the sum of generator output minus generator transformer losses and auxiliary power usage. “Net Heat Rate Guarantee” means the Net Heat Rate of the Project shall be no greater than *** Btu/kWh, at the conditions specified in Part I, Section8.2.2 of the Scope Book, or, as applicable, corrected to the guaranteed conditions provided in Part I, Section8.4 of the Scope Book. “Non-Critical Deficiencies”means each item of Work that: (a)Owner or Contractor identifies as requiring completion or containing defects; (b)does not, in Owner’s reasonable judgment, impede the safe operation of the Project in accordance with Industry Standards; and (c)does not, in Owner’s reasonable judgment, affect the operability, safety or mechanical or electrical integrity of the Project. “Notice” or “notice”means a written communication between the Parties required or permitted by this Agreement and conforming to the requirements of Article30. *** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION. EXECUTION COPY 11 “Notice For Payment of Performance Liquidated Damages”means a Notice from Owner to Contractor specifying the Performance Liquidated Damages and the actual performance levels of the Project during the Performance Test used in calculating the Performance Liquidated Damages. “Notice of Correction”means a Notice from Contractor to Owner that a condition has been corrected in accordance with Section6.11.2. “Notice of Final Completion”means a Notice from Contractor to Owner in accordance with Section14.4 that the Project has satisfied the requirements for Final Completion. “Notice of Mechanical Completion” means a Notice from Contractor to Owner in accordance with Section13.9 that the Project has satisfied the requirements for Mechanical Completion. “Notice of Minimum Stable Load” means a Notice from Contractor to Owner in accordance with Section13.8 that the Project has satisfied the requirements for Minimum Stable Load. “Notice of Substantial Completion”means a Notice from Contractor to Owner in accordance with Section14.3 that the Project has satisfied the requirements for Substantial Completion. “Notice of Withholding”means a Notice from Owner to Contractor of amounts to be withheld from a payment in accordance with Section6.11.2. “O&M Manual Supporting Documents”means with respect to the Project, Subcontractor and Vendor operation and maintenance manuals for Equipment and Materials, including piping and instrumentation diagrams, narrative descriptions, heat balances (with respect to minimum load, design load and maximum load) and system design and operating parameters, including procedures and operator responses to alarms. “Operating Consumables”means operating consumables, including lubricants, filters, lamps, light bulbs, and other consumable equipment and materials, necessary for the operation and maintenance of the Project. “Operating Personnel”means the personnel hired by Owner, or by an entity providing operating or maintenance services for Owner, to operate and maintain the Project (including all operators, maintenance personnel, instrument technicians and supervisors). “Outage Period” shall have the meaning set forth in Section15.4.12.1. “Owner”shall have the meaning set forth in the preamble. “Owner Acquired Permits” shall have the meaning set forth in Section2.4. “Owner Directive” shall have the meaning set forth in Section16.7.4. EXECUTION COPY 12 “Owner Event of Default” shall have the meaning set forth in Section19.4. “Owner Indemnitee” shall have the meaning set forth in Section23.1. “Owner Provided Facilities and Services”means the items and services to be provided by Owner as more particularly described in Part I, Section7 of the Scope Book. “Owner Provided Information”means the information regarding the Project Site as set forth in Part I, Reference 7-1 of the Scope Book provided by or on behalf of Owner pursuant to Section4.1.9. “Owner’s Certificate of Final Completion”means a certificate of Owner certifying that Final Completion has occurred. “Owner’s Certificate of Mechanical Completion” means a certificate of Owner certifying that Mechanical Completion has occurred. “Owner’s Certificate of Minimum Stable Load”means a certificate of Owner certifying that Minimum Stable Load has occurred. “Owner’s Certificate of Substantial Completion”means a certificate from Owner certifying that Substantial Completion has occurred. “Owner’s Engineer”means any engineering firm or firms or other engineer or engineers (which may be employees of Owner) selected and designated by Owner. “Payment Schedule”means the schedule as set forth in ExhibitC setting forth the schedule of payments to be made by Owner and cancellation costs in accordance with Section5.2. “Performance Assurance” means collateral in the form of a letter of credit, bond or parent company guaranty, such type of security as mutually agreed upon by the Parties, and in form, substance and amount reasonably acceptable to Owner; provided, however, Owner shall have the right to reject the provision of a parent company guaranty and require a letter of credit or bond. “Performance Guarantees”means the Net Capacity Guarantee, the Net Heat Rate Guarantee, the Ammonia Consumption Rate Guarantee, Limestone Consumption Rate Guarantee, and the Emissions Guarantees, each as more particularly defined in Part I, Section8 of the Scope Book. “Performance Liquidated Damages” means the amounts, if any, paid or to be paid by Contractor pursuant to Section15.3 in the event Contractor fails to satisfy certain of the Performance Guarantees. “Performance Tests”means the tests for measuring the Net Capacity and Net Heat Rate as described in Part I, Sections 8.2.1 and 8.2.2 of the Scope Book. EXECUTION COPY 13 “Permit Requirement”means any requirement or condition on or with respect to the issuance, maintenance, renewal or transfer of any Applicable Permit or any application therefore. “Person”means any individual, corporation, company, voluntary association, partnership, incorporated organization, trust, limited liability company, or any other entity or organization, including any Governmental Authority. “POIAcknowledgment” shall have the meaning set forth in Section24.4. “Project”means the complete lignite coal-fired, circulating fluidized bed power generation facility to be designed, engineered, procured, constructed, tested and commissioned under this Agreement, together with all ancillary equipment and subsystems, all equipment, supplies and materials necessary to produce the Project outputs of electricity (including the Equipment and Materials), together with the interconnection of the Project to the Common Facilities and all supporting improvements and other interconnections, as generally described in, and including all items described, in or inferable from, this Agreement and ExhibitA. “Project Guaranteed Dates”means the Substantial Completion Guaranteed Date and the Final Completion Guaranteed Date. “Project Manager”means the Project Manager designated by Contractor and approved by Owner pursuant to Section3.4. “Project Progress Report”means a written monthly progress report prepared by Contractor in form and content generally in accordance with Part I, Section5.3 of the Scope Book. “Project Representative”means the Project Representative designated by Owner pursuant to Section2.1. “Project Schedule”means a detailed schedule prepared by Contractor describing the time of completion by Contractor of all Work items including Critical Path activities, as such schedule may be modified in accordance with Section7.4.1. "Project Schedules" shall mean collectively the Project Schedule and Milestone Summary Schedule. “Project Site” means that portion of the Site on which the Project shall be constructed and on which Contractor’s temporary facilities, including parking areas and temporary lay down areas will be located. “ProjectSite Conditions”means the physical and other conditions at the Project Site and the surrounding area as a whole, including conditions relating to the environment, transportation, access, waste disposal, handling and storage of materials, the availability and quality of electric power, the availability and quality of water, the availability and quality of roads, climatic conditions and seasons, topography, air and water (including raw water) quality conditions, ground surface conditions, surface soil conditions, sound attenuation, subsurface geology, nature and quantity of surface and subsurface materials to be encountered (including EXECUTION COPY 14 Hazardous Materials), the geological and subsurface conditions of the Project Site and the location of underground utilities, and equipment and facilities needed before and during performance of Contractor’s obligations under this Agreement. “Proposed Punchlist” shall have the meaning set forth in Section14.1.1. “Proprietary Operating Information” means Confidential Information containing elements of Owner’s or its Affiliates’ proprietary operating system that has been identified in writing as “Proprietary Operating Information.”To the extent a Person who has signed a POI Acknowledgement and Contractor demonstrate that any Proprietary Operating Information such individual has received would have been excluded from the definition of Confidential Information pursuant to the exceptions identified in Section 24.3(i)-(iv), such Proprietary Operating Information shall no longer be treated as Confidential Information; however, such individual shall be prohibited from disclosing that such information was received from Owner or otherwise attributing such information to Owner or developing any comparisons of such information to information received or developed by Contractor or relevant Subcontractor. “Provisional Items” shall have the meaning set forth in Section5.1. “Punchlist”means a schedule of Non-Critical Deficiencies developed pursuant to Section14.1.1. “Reliability Guarantee”means that the Project will have an Equivalent Availability Factor of *** percent (***%) or more during a ***(***) consecutive hour (*** (***) consecutive day) period constituting a Reliability Test. “Reliability Test” means the operation of the Project during a *** (***) consecutive hour (*** (***) consecutive day) period at any time during the *** (***) days after the Substantial Completion Date, during which the Project’s Equivalent Availability Factor will be determined. “Reliability Liquidated Damages” shall have the meaning set forth in Section15.2. “Remedial Plan”shall mean a plan prepared by Contractor regarding the actions to be taken and the schedule to remedy failures to meet the Performance Guarantees, as submitted to and approved by Owner pursuant to Section15.4.2(b) or 15.4.8. “Required LOC Amount” shall have the meaning set forth in Section 26.1.2(c). “Required Manuals”means all operating data and manuals, spare parts manuals, integrated and coordinated operation and maintenance manuals and instructions, and training aids, whether created by Contractor orany Subcontractor, which are reasonably necessary to safely and efficiently commission, test, start up, operate, maintain and shut down the Project (including those manuals identified on ExhibitA. *** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION. EXECUTION COPY 15 “Required Owner Activities” shall have the meaning set forth in Section2.6. “Retainage Security” shall have the meaning set forth in Section6.7. “Scope Book” means the Scope Book attached hereto as Exhibit A, containing the specifications and requirements regarding the Work. “Shared Site Facilities” shall mean the facilities described as "Shared Site Facilities" on Exhibit J. “Site”means the real property in Milam County, Texas, on which the Project Site is located, as designated in ExhibitJ. “Spare Parts Schedule” shall have the meaning set forth in Section3.20.1. “Subcontractor”means any Person, including any Vendor, that is in direct or indirect privity with Contractor (including any subcontractor of any tier), that performs any portion of the Work in furtherance of Contractor’s obligations under this Agreement. “Substantial Completion”means satisfaction or waiver of all of the conditions set forth in Section14.2. “Substantial Completion Date”means the date on which Substantial Completion actually occurs. “Substantial Completion Guaranteed Date”means the date of August 31, 2009, as such date may be modified in accordance with the terms hereof. “Suspension for Cause” means any suspension that arises as a result of the occurrence and continuance of a Contractor Event of Default. “Tangible Net Worth” shall mean the sum of (i)assets, including permits, contracts and leases, less (ii)intangible assets, including goodwill, patents, copyrights and trademarks, less (iii)total liabilities. “Threshold Rating”shall mean a credit rating or its equivalent equal to or greater than BB by Standard & Poors or Ba2 by Moody’s (or an equivalent rating from a similar rating agency). “TSA” shall have the meaning set forth in Section6.6.5. “Turnover Date” shall have the meaning set forth in Section22.1. “TXU Generation” means TXU Generation Company LP, a Texas limited partnership. EXECUTION COPY 16 “Unconditional Waiver and Release Upon Final Payment”means a written statement in the form attached hereto as to ExhibitF-3, containing a waiver and release of liens prepared and executed by Contractor or a Major Subcontractor, as applicable, pursuant to which a Person unconditionally waives and releases all mechanic’s liens, stop notices and bond rights with respect to all Work. “Unforeseen Project Site Conditions”shall have the meaning set forth in Section12.3. “Units 1-4” shall have the meaning set forth in the Recitals. “Vendors”mean persons that supply Equipment and Materials to Contractor or any Subcontractor in connection with the performance of the Work. “Warranty Payment Option” shall have the meaning set forth in Section17.7.5. “Warranty Period” shall have the meaning set forth in Section17.3. “Warranty Procedures”shall have the meaning set forth in Section17.7. “Willful Misconduct” means an intentional act or omission demonstrating an entire want of care which would raise the belief that the act or omission was the result of a conscious indifference to the rights or welfare of the person or persons affected by it. “Work”means all obligations, duties, and responsibilities assigned to or undertaken by Contractor under this Agreement with respect to the Project, including all services, labor, supervision, engineering, design and construction of the Project, all procurement and provision of Equipment and Materials, all erection and installation of Equipment and Materials, interconnection of the Project to the Common Facilities and all training, start up (including calibration, inspection, and start up operation), and testing included in or required for the Project, including the items and services as generally described in the Scope Book, except to the extent Owner (or any third party acting on behalf of Owner) is expressly responsible under the terms of this Agreement therefor.Where this Agreement describes a portion of the Work in general, but not in complete detail, the Parties acknowledge and agree that the Work includes any work required:(a)for the design and construction of the Project in accordance with Industry Standards; and (b)for the Project to be capable of being operated in accordance with Industry Standards. “Work Warranty”means the warranties of Contractor under Section17.1. 1.2Exhibits.This Agreement includes the Exhibits annexed hereto and any reference in this Agreement to an “Exhibit” by letter designation or title shall mean one of the Exhibits identified in the table of contents and such reference shall indicate such Exhibitherein.Each Exhibit attached hereto is incorporated herein in its entirety by this reference. 1.3Interpretation. (a)Terms defined in a given number, tense, or form shall have the corresponding meaning when used in this Agreement with initial capitals in another number, EXECUTION COPY 17 tense, or form.The meaning assigned to each term defined herein shall be equally applicable to both the singular and the plural forms of such term and vice versa, and words denoting either gender shall include both genders as the context requires. Where a word or phrase is defined herein, each of its other grammatical forms shall have a corresponding meaning. (b)The terms such as “hereof,” “herein,” “hereto,” “hereinafter,” and other terms of like import are not limited in applicability to the specific provision within which such references are set forth but instead refer to this Agreement taken as a whole. (c)When a reference is made in this Agreement to an Article, Section, subsection or Exhibit, such reference is to an Article, Section, subsection or Exhibit to this Agreement unless otherwise specified. (d)The word “include,” “includes,” and “including” when used in this Agreement shall be deemed to be followed by the words “without limitation,” unless otherwise specified shall not be deemed limited by the specific enumeration of items, but shall be deemed without limitation.The term “or” is not exclusive. (e)A reference to any Party to this Agreement or any other agreement or document shall include such Party’s predecessors, successors and permitted assigns. (f)The Parties have participated jointly in the negotiation and drafting of this Agreement.Any rule of construction or interpretation otherwise requiring this Agreement to be construed or interpreted against any Party by virtue of the authorship of this Agreement shall not apply to the construction and interpretation hereof. 1.4Headings.All headings or captions contained in this Agreement are for convenience of reference only, do not form a part of this Agreement and shall not affect in any way the meaning or interpretation of this Agreement. 1.5Conflicts in Documentation.This Agreement, including the Exhibits hereto shall be taken as mutually explanatory.If there is an express conflict between the provisions of this Agreement or any Exhibit hereto, this Agreement shall govern.In general, unless Owner expressly agrees otherwise in writing, in the event of a conflict, the Exhibits shall take precedence over any Submittals. 1.6Documentation Format.This Agreement and all documentation to be supplied hereunder shall be in the English language and all units of measurement in the design process, specifications, drawings and other documents shall be specified in dimensions as customarily used in the United States. 2.RESPONSIBILITIES OF OWNER Owner shall, at Owner’s cost and expense: 2.1Project Representative.Designate (by a Notice delivered to Contractor) a Project Representative, who shall act as the single point of contact for Contractor with respect to the prosecution of the Work (but who shall not by virtue of such designation be authorized to EXECUTION COPY 18 execute a Change In Work Form or make any other amendments to, or provide waivers under, this Agreement).Owner may designate Owner’s Engineer as its Project Representative, and may designate a new Project Representative from time to time by a Notice delivered to Contractor. 2.2Operating Personnel.Commencing on the date set forth on the Project Schedule for such activity, provide Operating Personnel with power plant operating experience, who shall be licensed where necessary, for training by Contractor as provided pursuant to Section3.19 and to provide ordinary operating and maintenance support to Contractor for testing, start up and commissioning of the Project as provided in Section3.19.Until Substantial Completion, the Operating Personnel provided by Owner pursuant to this Section2.2 shall provide normal operating maintenance support under thesupervision and direction of Contractor; provided, however, that such Operating Personnel shall not be deemed employees or Subcontractors of Contractor; provided, further, that Contractor shall remain solely responsible for performing the Work in accordance with this Agreement, including Contractor’s obligation to achieve Substantial Completion and Final Completion by the applicable Project Guaranteed Date, regardless of any act, omission, failure, non-achievement, negligence or non-performance of the Operating Personnel. 2.3Ministerial Assistance.Provide such ministerial assistance as Contractor may reasonably request in connection with obtaining Contractor Acquired Permits. 2.4Owner Acquired Permits.Obtain (on or before the dates indicated in Part I, Reference 7-2 of the Scope Book), with Contractor’s reasonable assistance (to be provided at no cost to Owner) subject to Section3.14, maintain and pay for all the Applicable Permits set forth in Part I, Section7.2.1 of the Scope Book as a permit to be acquired by Owner (collectively, the “Owner Acquired Permits”).If a permit that is not listed in Part I, Section7.2.1 of the Scope Book is subsequently identified as being required and it is of the type customarily obtained by an owner and not by a contractor, Owner shall obtain such permit and Contractor shall be entitled to submit a Change In Work for any delays in the Milestone Summary Schedule resulting from the lack of such permit and to an adjustment to the Contract Price and other modifications or amendments to the Agreement as may be agreed to by Owner and Contractor pursuant to Section33.4 (but only to the extent the performance of the Work is actually delayed and Contractor’s costs to complete the Work are actually affected by such delay in the performance of the Work). 2.5Access to Project Site.Owner shall make the Project Site available to Contractor and assure reasonably unimpeded rights of access to the Project Site for performance of the Work.Owner shall make the Common Facilities and the Shared Site Facilities available to Contractor to perform its Work in accordance with the Project Schedule, subject to Section 3.17.For those facilities identified on Exhibit J and Part I, Reference 7-3 of the Scope Book, Owner shall make such facilities available to Contractor on or before the dates identified on such ExhibitJ or Reference 7-3, as applicable.Contractor shall coordinate and cooperate with Owner regarding entry onto the Project Site or any of the Shared Site Facilities or Common Facilities relating to Unit 4, or any part thereof, and with Alcoa until shutdown of Units 1-3, through Owner or Owner’s representative, regarding entry onto any part of the Shared Site Facilities and Common Facilities related to property owned and operated by Alcoa, and with Owner’s and Alcoa’s security procedures, if any, to the extent Owner has provided such procedures to EXECUTION COPY 19 Contractor.Owner shall cooperate with and assist Contractor to obtain excavation or dig permits or other clearances or work permits from Alcoa or Owner’s Affiliate conducting the Unit 4 operations as required to complete the Work.With respect to the Project Site, Owner shall obtain excavation or dig permits or other clearances encompassing the major areas of the Project Site, which shall identify all known undergrounds at the Project Site and Owner’s proposed plan for removal as required by the Project Schedule. 2.6Project Site Preparation.Owner shall prepare or shall cause the Project Site to be prepared in accordance with the applicable provisions of Part I, Section 7.3 and Reference 7-4 of the Scope Book.In connection therewith, Owner shall complete certain Project Site preparation activities, including geotechnical work, drainage and backfill of the existing pond located on the Project Site and certain other activities described on Exhibit M attached hereto (the “Required Owner Activities”).To the extent Owner has released Contractor to begin Work on the Project Site, Owner shall reasonably cooperate with Contractor to coordinate Owner’s completion of the Required Owner Activities with Contractor’s performance of the Work.During any such time that Owner is completing the Required Owner Activities and Contractor has been released to begin Work on the Project Site, Owner shall use commercially reasonable efforts to provide Contractor as much access to the Project Site as reasonably possible and shall not unreasonably interfere with Contractor’s performance of the Work. 2.7Owner Provided Facilities and Services.Owner shall be responsible for constructing the interconnection facilities and for providing other Owner Provided Facilities and Services on or before the dates and as more fully described in Part I, Section 7.3 and Reference7-3 of the Scope Book.Notwithstanding anything herein to the contrary, Contractor’s sole remedy for the failure of Owner to provide or cause to be provided any of the Owner Provided Facilities and Services in accordance with the terms of this Agreement is the relief granted in Section8.6.2.Any such failure shall not be considered a breach of any covenant, condition, representation or warranty of Owner, and shall not be construed as an Owner Event of Default. 2.8Operating Consumables and Commodity Scheduling.Owner shall schedule delivery of sufficient lignite coal, limestone, lime, and fuel oil, and other items as set forth in the relevant subsections of Part I, Section7.3 of the Scope Book, as required to support Project start up and commissioning pursuant to the notification provided by Contractor pursuant to Section3.22. 2.9Scheduling and Delivery of Output.Contractor shall provide notice to Owner in accordance with the scheduling and nomination procedures for delivery of electric energy to the interconnection facilities during testing of the Project, including any Minimum Stable Load demonstration, Reliability Test, Acceptance Test or Demonstration Test, which procedures are to be mutually developed by the Parties no later than sixty (60) Days prior to the date for such delivery set out in the Milestone Summary Schedule.Contractor shall provide notice related to delivery of electric energy no later than 6 a.m. prevailing Central Time of the day prior to such delivery; provided that the timing of such notice to Owner may be modified from time to time to accommodate changes in ERCOT’s scheduling protocol.Upon receipt of notice from Contractor in accordance with such scheduling and nomination procedures, Owner shall schedule delivery of electric energy from the Project to the interconnection facilities at the time (pursuant to EXECUTION COPY 20 ERCOT’s scheduling protocol) and in the amount as requested by Contractor and shall cooperate with Contractor to make any changes, adjustments or modifications to such schedule required to allow start-up and testing to proceed continuously without operational fluctuations that are materially detrimental to the achievement of the Performance Guarantees. 2.10Subcontractor Communication.Except as otherwise provided under this Agreement or agreed between the Parties, Owner shall direct all communications regarding the activities of Contractor’s agents, employees or Subcontractors to Contractor’s Project Manager. 2.11Taxes.Owner shall be responsible for the payment of: (a) any property taxes in connection with the Project; (b) its corporate income taxes with respect to Owner’s profits; (c) any stamp duties levied on Project documents; (d) all taxes related to employment of its personnel; (e) any and all taxes as set forth in Section5.4.1; and (f) such other taxes relating to the Project which have not otherwise been allocated to Contractor hereunder. 2.12Required and Operational Spare Parts.Owner shall engage in the spare parts procurement program described in Part I, Section3.3.2 of the Scope Book and otherwise procure, in its sole discretion, such recommended operational spare parts as indicated on the Spare Parts Schedule as Owner determines are appropriate or necessary; provided that if Owner does not engage in a spare parts procurement program and operational spare parts are not available during start up, Contractor shall be entitled to a Change In Work to reflect any delays in the performance of the Work resulting from Owner’s lack of a spare parts program. 2.13Time and Manner of Owner’s Performance.Owner shall perform its responsibilities described in this Agreement at no cost to Contractor and in accordance with the express provisions of this Agreement, provided that if no time is specified for performance of any of such Owner’s responsibilities, Owner shall perform the same within a reasonable time after Notice from Contractor to Owner. 3.RESPONSIBILITIES OF CONTRACTOR In order for Contractor to complete the Work, Contractor shall: 3.1Turnkey Basis.On a turnkey basis, perform, furnish, be responsible for, and pay the cost of, all of the Work.Contractor acknowledges and agrees that this Agreement constitutes a fixed price obligation to engineer, design, procure, expedite, inventory, construct, test and start up a turnkey Project (including the training of the Operating Personnel), within the time and for the purpose designated herein.References to the obligations of Contractor under this Agreement as being “turnkey” and performing the Work on a “turnkey basis” means that Contractor is obligated to supply all of the Equipment and Materials, labor and design services and to supply and perform all of the Work, in each case as may reasonably be required, necessary, incidental, or appropriate (whether or not specifically set forth in this Agreement) to complete the Work such that the Project satisfies the applicable terms, conditions and requirements set forth in this Agreement, all for the Contract Price. 3.2Performance of Work.Perform and complete all of the Work, and cause each Subcontractor to perform and complete each such Subcontractor’s respective work, in accordance with the terms of this Agreement and with Industry Standards, and in compliance EXECUTION COPY 21 with Applicable Laws, Permit Requirements and Applicable Permits; provided, notwithstanding anything to the contrary contained herein, that Contractor’s obligation with respect to Applicable Laws, Permit Requirements or Applicable Permits governing emissions from the Project is limited to compliance with the Emissions Guarantees. 3.3Design and Construction of Project.Design, engineer and construct the Project so that it meets the requirements of the then current approved drawings and specifications, and is capable of operation, at the design levels specified in the Scope Book and in compliance with Industry Standards, Applicable Laws, Permit Requirements and Applicable Permits; provided, notwithstanding anything to the contrary contained herein, that Contractor’s obligation with respect to Applicable Laws, Permit Requirements or Applicable Permits governing emissions from the Project is limited to compliance with the Emissions Guarantees.Contractor shall provide all necessary engineering and design services necessary to set forth in detail the specifications, drawings and requirements for the procurement of Equipment and Materials and for the construction of the Project in a manner which satisfies the requirements of this Agreement.Contractor shall preserve any permanent survey construction monuments and benchmarks located on the Project Site during its performance of the Work. 3.4Project Manager.Contractor shall designate a Project Manager, subject to Owner’s prior written approval, who shall have full responsibility for the prosecution of the Work and shall act as a single point of contact in all matters on behalf of Contractor.The Project Manager shall be one of the Key Personnel for purposes of this Agreement.Contractor’s initial Project Manager is designated on ExhibitH. 3.5Utilities and Services. 3.5.1Provision of Services.Contractor shall install, connect, and maintain at its own expense during its performance under this Agreement all utilities, facilities, and services required for the performance of the Work.All actions taken by Contractor concerning the utilities, facilities, and services used or provided hereunder shall follow all Applicable Laws and the standards of performance set forth in this Agreement. 3.5.2Payment.Contractor shall pay when due all construction utility usage charges and shall arrange with local authorities and utility companies having jurisdiction over the Project Site for the provision of utilities, other than or in excess of the utilities provided as part of the Owner Provided Facilities and Services. 3.5.3Supply of Construction Facilities.Contractor shall obtain and provide all supplies or services required for the performance of the Work but which do not form a permanent part of the completed Work, including all temporary structures and other facilities required for the proper and safe performance and completion of the Work or that Contractor must provide for the use of Contractor or other parties and that do not form part of the Work such as office trailers, boarding, fences, covered ways, temporary footways and stairs, protection for workers such as guardrails, fences, notices, temporary lights, water and other consumables, utilities and services, erection structures and equipment such as shoring, falsework, forming materials, scaffolding, temporary stairs, staging, and all sanitary, safety, and first aid and fire prevention facilities of a temporary nature, and obtain and pay for an adequate supply of fuel, EXECUTION COPY 22 water, power, and, except as provided in Part I, Section7.3 of the Scope Book, all other necessary construction utility services (including fuel for construction equipment), all construction chemicals, lubricants, and construction consumables, and disposal of sewage, waste material, rubbish, and spoils generated by Contractor and its Subcontractors, in each case as necessary for Contractor’s performance of the Work. 3.5.4Operating Consumables.Contractor shall:(a)provide all Operating Consumables necessary or appropriate for the construction, start up, testing, commissioning, operation or maintenance of the Project until Contractor achieves Substantial Completion, except for the Operating Consumables described in the relevant subsections of Part I, Section7.3 of the Scope Book, which shall be provided by Owner; (b)at Substantial Completion provide an inventory of Operating Consumables provided by Contractor at full storage capacity; and (c)provide to Owner, at least one hundred eighty (180) days prior to the scheduled Substantial Completion Date, a detailed list of suppliers of all Operating Consumables provided by Contractor. 3.6Inspection by Contractor.Contractor shall perform all inspection, expediting, quality surveillance, and other like services required for performance of the Work, including inspecting all Equipment and Materials that comprise the Project or that are to be used in the performance of the Work. 3.7Organization.Contractor shall maintain staff that are fully dedicated to the furnishing and completion of the Work, and that have the technical and managerial expertise to control and execute the Work in accordance with the requirements of this Agreement, including key staff members for the management of the Work both on and off the Project Site who shall be completely supported by area and discipline superintendents and personnel as required.Contractor shall maintain a qualified and competent organization at the Project Site with adequate capacity and numbers of construction and start up personnel, equipment, and facilities to execute the Work in a safe, efficient, environmentally sound, and professional manner at a rate of progress in accordance with the Project Schedules. 3.8Contractor Acquired Permits.Contractor shall obtain all Applicable Permits identified in Part I, Section7.2.2 of the Scope Book as a permit to be acquired by Contractor, and in the event an Applicable Permit is not listed therein, Contractor shall also obtain such Applicable Permit if it qualifies as one of the following types of permits:(a)building permits required for the construction of the Project; (b)labor or health standard permits and approvals reasonably related to construction of the Project; (c)business permits necessary for the conduct of the operations of Contractor and all Subcontractors in any location where such permits may be required (including all contractors’ licenses and related documents); (d)permits, approvals, consents or agreements from or with any Person necessary for the performance by Contractor of the Work or its warranty obligations hereunder, for the transportation or importation of Equipment and Materials or for the transportation or importation of equipment, tools, machinery and other items used by Contractor in performance of the Work; and (e)permits, visas, approvals and certifications necessary for Contractor’s employees to legally perform the Work in any location where performed (including documentation of citizenship or legal residency in the United States) (all of the foregoing, collectively, the “Contractor Acquired Permits”).Without limiting the foregoing, Contractor Acquired Permits include permits for temporary construction EXECUTION COPY 23 utilities and temporary sanitary facilities, dump permits, road use permits, permits related to Contractor’s or any Subcontractor’s use, storage and disposal of Hazardous Materials brought on to or generated on the Project Site, the Common Facilities or the Shared Site Facilities, by Contractor, or any Subcontractor (except to the extent any permit for such hazardous materials purpose is identified as one being obtained by Owner on Part I, Reference 7-2 of the Scope Book), and permits issued pursuant to any building, mechanical, electrical, plumbing or similar codes, each as required by Applicable Law in order to permit Contractor to perform the Work. 3.9Maintenance of Project Site.Maintain the Project Site clear of debris, waste material, and rubbish.Contractor shall dispose of such debris, waste material, and rubbish in accordance with Applicable Law.At the completion of the Work and prior to Final Completion, Contractor shall remove from the Project Site, the Common Facilities and the Shared Site Facilities, all of its waste materials, tools, equipment, machinery and surplus materials that are not part of the Project.If Owner reasonably believes additional materials, tools, equipment, machinery and surplus materials brought on to the Project Site, the Common Facilities or Shared Site Facilities by Contractor or any of its Subcontractors should be removed, Contractor shall remove same from the Project Site, the Common Facilities or Shared Site Facilities. 3.10Hazardous Materials Disposal System.Contractor shall prepare and maintain accurate and complete documentation of all Hazardous Materials used by Contractor or Contractor’s Subcontractors in connection with the Project, and of the disposal of any such materials, including transportation documentation and the identity of all Subcontractors or Vendors providing Hazardous Materials disposal services to Contractor or any Subcontractor.Contractor shall provide Owner with copies of such documentation from time to time upon Owner’s request and shall provide Owner with a complete set of such documents within thirty (30) days after the Substantial Completion Date. 3.11Project Site Security.During the performance of any of the Work at the Project Site, Contractor shall provide all necessary and reasonably appropriate safeguards at the Project Site at which Contractor conducts the Work or any part thereof, for the protection of the Work, the Project, and all persons and other property related thereto, including lights and barriers, guard service, controlled access, and other measures reasonably required to prevent vandalism, theft, and danger to the Project and personnel.Notwithstanding the foregoing, Contractor acknowledges that Owner and the other Persons operating at the Project Site have implemented their own security measures, and Contractor shall cooperate with and follow all such security measures to the extent Contractor has been provided copies of such security programs or measures.Within thirty (30) days after the Full Notice to Proceed Date, Contractor shall provide a draft security assurance program to Owner for Owner’s review and approval.Owner shall promptly review and provide any comments on such draft program to Contractor.If Owner provides any comments with respect to such security assurance program to Contractor, Contractor shall incorporate changes into the security assurance program addressing such comments, and resubmit the security assurance program to Owner.If Owner fails to comment within twenty (20) days after receipt of such draft, Owner shall be deemed to have accepted such security assurance program.Contractor shall follow the approved security assurance program during the performance of the Work. EXECUTION COPY 24 3.12Safety.During the performance of the Work at the Project Site, Contractor shall be responsible for the safety of the Persons at the Project Site and for the safe performance of the Work.Contractor shall give notices and comply with applicable laws, ordinances, rules, regulations and lawful orders of public authorities bearing on the safety of persons or property or their protection from damage, injury or loss.Within thirty(30) days after the Full Notice to Proceed Date, Contractor shall provide a draft safety program specifically designed for the Project Site to Owner for Owner’s review and approval, describing the safety program to be used by Contractor and the Subcontractors in the performance of the Work.Contractor’s safety program shall be designed to provide a safe and healthful environment at the Project Site during the performance of the Work at such location and shall, among other things, seek to achieve an incident free performance of the Work.Such safety program shall include a drug and alcohol program (which shall include a drug testing policy) that at a minimum complies with all Applicable Laws.Contractor shall participate in a safety committee with Owner, which shall jointly and promptly review and finalize such draft program.The safety committee will continue to meet during the period in which the Work is on-going at the Project Site as the committee members mutually agree.Contractor will cooperate with and participate in the safety committee in good faith.Contractor shall designate a safety representative with the necessary qualifications and experience to supervise the implementation of and monitoring of all safety precautions and programs related to the Work.The safety representative shall make routine inspection of the Project Site and shall hold safety meetings with Contractor’s personnel, Subcontractors and others, as Contractor reasonably deems appropriate.Contractor shall be solely responsible for implementing and following the approved safety program at the Project Site and shall perform the Work, and shall cause the Subcontractors to implement, follow and perform the Work, in accordance with such approved program.Contractor shall promptly provide Owner with: (a)written reports reflecting any incidents or accidents that occur on the Project Site; (b)such reports regarding the safety program as reasonably requested by the Owner; (c)written accident reports for O.S.H.A. lost time and recordable accidents that occur at the Project Site prepared in accordance with the safety program approved by Owner pursuant to this Section3.12; and (d)copies of all written communications with Governmental Authorities and insurance companies (including any notices) with respect to accidents that occur at the Project Site, and thereafter provide such written reports relating thereto as Owner may reasonably request. In the event that three (3) or more lost time accidents occur at the Project Site during performance of the Work, whether relating to Work performed by Contractor or any Subcontractor, Contractor shall, upon written request of Owner, and in cooperation with Owner, prepare and submit to Owner for review and comment a revised safety program intended to remedy the safety issues presented by such incidents or accidents.If Owner, in its sole discretion, determines that Contractor is performing the Work in an un-safe manner or that the revised safety program does not adequately address the underlying cause of the lost time EXECUTION COPY 25 accidents that have occurred, Owner may require Contractor to immediately stop performance of the Work, and Owner and Contractor agree to meet within one (1) Business Day to establish criteria and timing for restarting the Work and in conjunction with such meeting revise the safety program. 3.13Expediting.Arrange for complete handling of all Equipment and Materials, and construction equipment, including inspection, expediting, quality assurance, shipping, loading, unloading, customs clearance, receiving, storage, and claims, all in accordance with the Milestone Summary Schedule.All Equipment and Materials shall be shipped, stored and maintained in storage in strict accordance with the applicable manufacturer’s recommendations. 3.14Applicable Laws and Permits.Promptly provide all reasonable technical support and information, and other reasonably requested information in Contractor’s possession at no additional cost, to enable Owner to apply for, obtain and maintain Owner Acquired Permits; provided, however, that such support shall be limited in the aggregate to five hundred (500) hours.Comply in all respects with all Applicable Laws and Applicable Permits relating to the Project, the Project Site, and the performance of the Work, and perform the Work so that, upon Substantial Completion, the Project shall meet, and will be capable of being operated in compliance with, all requirements of Applicable Laws and Applicable Permits and using methods and Equipment and Materials that satisfy Industry Standards; provided that Contractor’s obligation with respect to Applicable Laws or Applicable Permits governing emissions from the Project is limited to compliance with the Emissions Guarantees. 3.15Quality Assurance Programs.Use effective quality assurance programs, acceptable to Owner and consistent with Part I, Reference 4-1 of the Scope Book in performing the Work.Within thirty(30) days after the Full Notice to Proceed Date, Contractor shall provide a Notice to Owner, for Owner’s approval, describing such quality assurance programs to be used by Contractor in the performance of the Work.Owner shall review, comment on, and approve or disapprove such program in writing within thirty(30) days after submission by Contractor.If Owner conditions its approval on reasonable changes in the quality assurance program submitted by Contractor, Contractor shall effect such changes at no additional cost to Owner and resubmit such program to Owner within ten(10) days after Contractor receives Owner’s conditional approval.Owner will have ten(10) days after such resubmission to review, comment on, and approve or disapprove such programs resubmitted by Contractor.Such procedure shall continue with the same ten(10) day time periods until such programs are approved by Owner; provided, however, that if the Parties cannot reach agreement after the third submittal by Contractor, the Parties’ differences shall be resolved in accordance with the procedures provided in Article32.If Owner fails to respond within any of the applicable periods specified above, Owner shall be deemed to have approved the last such programs submitted by Contractor.Contractor shall comply with the approved quality assurance program throughout the performance of the Work.Contractor shall cause each Major Subcontractor to implement a Contractor-approved quality assurance program and comply with same throughout its performance of the Work. 3.16Access.Use only the entrance(s) to the Project Site specified by Owner for ingress and egress of all personnel, Equipment and Materials and vehicles. EXECUTION COPY 26 3.17Project Site Activities.Contractor acknowledges that operations at Units 1-4 are on-going and that Contractor will use commercially reasonable efforts to coordinate Contractor’s activities on or near the Project Site, the Shared Site Facilities and the Common Facilities with such on-going operations.Contractor shall not allow its operations and activities on the Project Site, the Shared Site Facilities or the Common Facilities to unreasonably interfere with any of the operations of Units 1-4 or Alcoa’s smelter, or other activities of Alcoa or Owner’s Affiliate in connection with such operations; provided, however, that ordinary construction activities required for the Work shall not constitute unreasonable interference with such operations to the extent Contractor uses commercially reasonable efforts to avoid unreasonably interfering with such operations.In addition, Contractor hereby acknowledges that Owner may be on the Project Site conducting the Required Owner Activities after Contractor has been released to begin Work on the Project Site.Contractor shall reasonably cooperate with Owner to coordinate Contractor’s performance of the Work with Owner’s completion of the Required Owner Activities.During the time that Owner is completing the Required Owner Activities, Contractor shall not unreasonably interfere with Owner’s completion of such activities on the Project Site. 3.18Delivery of Documents; Owner Review. 3.18.1Drawings and Specifications.Without limiting the obligations contained in Section11.3, Contractor shall submit all preliminary drawings and specifications with respect to the design, including the location of the Project on the Project Site, engineering, procurement, installation and construction of the Project to Owner, prior to the commencement of any fabrication, construction or installation with respect to the Project, pursuant to and in accordance with Part I, Section2.9 of the Scope Book.Upon acceptance or approval by Owner, as applicable, the drawings and specifications may not thereafter be amended or modified without the consent of Owner, other than minor modifications as permitted pursuant to Part I, Section2.9 of the Scope Book. 3.18.2Operational Documents.Provide all operating data and preliminary, construction and final as-built drawings necessary to safely and efficiently start up, test, operate, shut down, and maintain the Project (including the O&M Manual Supporting Documents) as set forth in Part I, Section2.1 of the Scope Book.In order to facilitate observations and inspections, Contractor shall maintain at the Project Site in a safe place one working copy of all Project Schedules, drawings, specifications, addenda, executed Changes in Work, graphic or written instructions, interpretations and clarifications, and all other documents related to the Work, in good order and marked currently to record all changes made during construction, commissioning and start up, together with blueprints, general arrangements, manufacturing and shop drawings, product data and samples, and copies of all codes applicable to the Work.Such documents shall be available to Owner and the Financing Entities, if any, for reference, copying and use. 3.19Training of Operating Personnel. 3.19.1Commencement of Training.Commencing by the date set forth in the Project Schedule for the commencement of such activities, Contractor shall train the designated Operating Personnel in the requirements for the start up, shut-down, operation and maintenance of, and safety, general process understanding and emergency procedures for, the Project and all of its sub-systems all in accordance with the training program approved by Owner pursuant to EXECUTION COPY 27 Section3.19.2.Contractor shall also train or cause the applicable Subcontractor to train the Operating Personnel on all of the major items of the equipment installed at the Project.In particular, without limiting the generality of the foregoing, the Subcontractor which provides the plant control system shall train the Operating Personnel on the operation and maintenance of such equipment. 3.19.2Design and Review of Training Program.Contractor shall design, and prepare a written narrative description of, the training program (in accordance with the provisions of Part I, Section6.2 of the Scope Book) and the proposed written materials to be used in the training program and submit such description to Owner, for Owner’s approval, by no later than the date that is six (6) months prior to the scheduled Project energization date.Owner shall review, comment on, and approve or disapprove such program in writing within thirty (30) days after such submission by Contractor.If Owner conditions its approval on reasonable changes in the program submitted by Contractor, Contractor shall effect such changes at no additional cost to Owner and resubmit the program to Owner within ten (10) days after Contractor receives Owner’s conditional approval.If Owner fails to respond within the thirty (30) day period specified above, Owner shall be deemed to have approved the program submitted by Contractor. Contractor shall train the Operating Personnel in accordance with the approved training program, and shall provide Owner with paper and electronic copies of the final versions of all materials used in the training program. 3.20Spare Parts. 3.20.1Spare Parts Schedule.Contractor shall deliver to Owner a schedule (the “Spare Parts Schedule”) describing the spare parts that Contractor believes necessary for the successful start up, operation and maintenance of the Project, as well as a price list setting forth the unit cost for such parts.The schedule shall, at a minimum, list the manufacturer’s part number or easily identifiable ordering number.Contractor shall deliver the Spare Parts Schedule to Owner at least sixty(60) days before Owner would need to order such part so that it will be available at the Project Site before the scheduled Project energization date.The Spare Parts Schedule shall be updated from time to time as additional spare parts are ordered by Contractor or Owner. 3.20.2Start-up Spare Parts.Contractor shall procure and have delivered to the Project Site in time to support the Project Schedule the spare parts customarily obtained by a prudent contractor in connection with the start up and testing of generation facilities of comparable size and nature as the Project.Contractor shall also procure a spare boiler feed pump and boiler feed booster pump, complete with motors but shall have no obligation to purchase any other operational spare parts. 3.20.3Spare Parts Procurement.Contractor shall provide procurement support with respect to Owner’s procurement of all operational spare parts in accordance with Part I, Section3.3 of the Scope Book.Contractor shall be allowed to use all spare parts acquired by Contractor for Owner pursuant to Section3.20.2 and acquired by Owner pursuant to Section2.12 in its performance of the Work.Contractor shall, at its own cost, promptly replace, recondition or procure for delivery any operational spare parts it uses prior to the Substantial Completion Date in accordance with Section14.2(i) and shall, at its own cost, replace, EXECUTION COPY 28 recondition or procure for delivery to Owner any start-up or operational spare parts used by Contractor during any Acceptance Test, Reliability Test or Demonstration Test that occurs after the Substantial Completion Date. 3.21Start Up Personnel.Contractor shall provide or cause to be provided appropriate installation and start up representatives from Subcontractors of major equipment and control systems, all necessary supervising personnel, all equipment, tools, construction and temporary material and all other labor necessary for all of the Work to complete commissioning and start up. 3.22Commodity Scheduling.Within one hundred eighty (180) days prior to the scheduled first fire on lignite coal date for the Project, Contractor shall provide a Notice to Owner of the estimated amount of lignite coal, limestone, lime, fuel oil, ammonia, ash removal, and sand for bed inventory, required for the Project for the period beginning on the scheduled first fire on lignite coal date and ending on the Substantial Completion Date. 3.23Financial Reporting.Within thirty (30) days after the end of each calendar quarter and until Final Completion, Contractor shall deliver to Owner a copy of its unaudited quarterly account balances of cash and cash equivalents, total stockholders equity, revenue and net income prepared and reported in accordance with generally accepted accounting principles consistently applied and certified to their accuracy by an authorized officer. Upon Owner’s request, Contractor will make a representative available toprovide, for review only, and discuss any quarterly and the most recent annual audited financial statement and Contractor’s financial status with Owner and any Financing Entity until Final Completion.In addition, no later than June 30th of each year, Contractor shall provide Owner with a copy of Contractor’s annual “General Facts Statements,” summarizing Contractor’s balance of cash and cash equivalents, total stockholders equity and revenue for such previous calendar year, certified by Contractor’s external auditor, until Final Completion. Owner agrees to maintain the confidentiality of all financial reporting suppliedor disclosed by Contractorin accordance with Article 24, and any Financing Entity will also agree in writing to maintain the confidentiality of all financial reporting supplied or disclosed by Contractor prior to any such disclosure. 4.COVENANTS, WARRANTIES AND REPRESENTATIONS 4.1Contractor.Contractor represents, and warrants, and with respect to Sections4.1.2.1, 4.1.8, and 4.1.12 covenants, to Owner that: 4.1.1Organization, Standing and Qualification.Contractor is a corporation, duly organized, validly existing, and in good standingunder the laws of the State of Nevada, and has full power and authority to execute, deliver and perform its obligations hereunder and to engage in the business it presently conducts and contemplates conducting, and is and will be duly licensed or qualified to do business and in good standing under the laws of the State of Texas and in each other jurisdiction wherein the nature of the business transacted by it makes such licensing or qualification necessary and where the failure to be licensed or qualified would have a material adverse effect on its ability to perform its obligations hereunder. EXECUTION COPY 29 4.1.2Professional Skills. 4.1.2.1Contractor has and will have all the required authority, ability, skills, experience and capacity necessary to perform and shall diligently perform the Work in a timely and professional manner, utilizing sound engineering principles, project management procedures, construction procedures and supervisory procedures, all in accordance with Industry Standards. 4.1.2.2Contractor has the experience and skills necessary to determine, and Contractor represents that Contractor can perform the Work for the Contract Price and in accordance with the Milestone Summary Schedule. 4.1.3Due Authorization; Enforceability.This Agreement has been duly authorized, executed, and delivered by or on behalf of Contractor and is, upon execution and delivery, the legal, valid, and binding obligation of Contractor, enforceable against Contractor in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency or similar laws affecting creditors’ rights generally and by general equitable principles. 4.1.4No Conflict.The execution, delivery and performance by Contractor of this Agreement will not conflict with or cause any default under:(a)its organizational documents; (b)any indenture, mortgage, chattel mortgage, deed of trust, lease, conditional sales contract, loan or credit arrangement or other agreement or instrument to which Contractor is a Party or by which it or its properties may be bound or affected; or (c)any Applicable Laws; and will not subject the Project or any component part thereof or the Project Site or any portion thereof to any lien other than as contemplated or permitted by this Agreement. 4.1.5Government Approvals.The Contractor Acquired Permits either have been obtained by Contractor and are in full force and effect on the date hereof or will be obtained by Contractor and will be in full force and effect on or prior to the date on which they are required, under this Agreement and Applicable Law, to be in full force and effect, so as to permit Contractor to commence and prosecute the Work to completion in accordance with the Project Schedules.Other than with respect to the Contractor Acquired Permits, neither the execution nor delivery by Contractor of this Agreement requires the consent or approval of, or the giving of notice to or registration with, or the taking of any other action in respect of, any Governmental Authority. 4.1.6No Suits, Proceedings.There are no actions, suits, proceedings, patent or license infringements, or investigations pending or, to Contractor’s knowledge, threatened against it at law or in equity before any court (United States or otherwise) or before any Governmental Authority (whether or not covered by insurance) that individually or in the aggregate could result in any materially adverse effect on the business, properties, or assets or the condition, financial or otherwise, of Contractor or in any impairment of its ability to perform its obligations under this Agreement.Contractor has no knowledge of any violation or default with respect to any order, writ, injunction, or decree of any court or any Governmental Authority that may result in any such materially adverse effect or such impairment. EXECUTION COPY 30 4.1.7Intellectual Property.Contractor owns or has the right to use all patents, trademarks, service marks, trade names, copyrights, licenses, franchises, and permits necessary to perform the Work without conflict with the rights of others. 4.1.8Business Practices.Contractor and its representatives have not made any payment or given anything of value, and Contractor will not, and Contractor will direct its employees, agents, and Subcontractors, and their employees or agents to not, make any payment or give anything of value, in either case to any government official (including any officer or employee of any Governmental Authority) to influence his, her, or its decision or to gain any other advantage for Owner or Contractor in connection with the Work to be performed hereunder.Contractor has not, and will not, take any payment or accept anything of value (other than de minimus value), from any potential subcontractor, supplier or vendor that is being considered or that Contractor engages to perform any of the Work, and will require its Subcontractors to follow a similar policy.None of Contractor, its Subcontractors, nor any of their employees or agents shall take any action that violates the United States Foreign Corrupt Practices Act or any similar Applicable Law.Contractor shall immediately notify Owner of any violation of this covenant. 4.1.9Owner Provided Information.Contractor acknowledges that Owner does not make any representation or warranty with respect to the accuracy or completeness of any Owner Provided Information or any other documents or information (including oral statements) or opinions expressed by Owner.Contractor further represents and warrants that, subject to Section12.3, it is not relying on Owner for any information, data, inferences, conclusions, or other information with respect to Project Site Conditions, including the surface conditions of the Site and the surrounding areas.Contractor shall promptly review copies of any Owner Provided Information delivered to Contractor following the date hereof and notify Owner within ten (10) days of receipt thereof, to the extent that such Owner Provided Information is inconsistent with (i) assumptions made by Contractor and agreed to by Owner or (ii) previously provided Owner Provided Information, and, subject to the following sentence, subsequently may submit a Change In Work to Owner pursuant to Section16.3, which shall provide details as to how such Owner Provided Information actually and demonstrably impacts the Milestone Summary Schedule or Contractor’s costs to complete the Work, and identifying any other affected terms of the Agreement.If Contractor does not notify Owner of any inconsistencies in Owner Provided Information provided to Contractor following the date hereof within such ten (10) period, the Owner Provided Information shall be deemed to be consistent with Contractor’s assumptions or previously provided Owner Provided Information, as applicable and Contractor shall not be entitled to submit a Change In Work form in relation thereto. 4.1.10Legal Requirements.Contractor has knowledge of all of the Applicable Laws that must be followed in performing the Work and Contractor’s warranty obligations herein.Subject to Owner’s performance of its responsibilities contained in Part I, Section 7.3 and Reference 7-3 of the Scope Book in accordance with Applicable Laws and Applicable Permits, the Project can and shall be built in conformity with Applicable Laws and Applicable Permits.The Work and Contractor’s warranty obligations herein will be performed in conformity with all Applicable Laws and Applicable Permits; provided, however, notwithstanding anything to the contrary contained herein, Contractor’s obligation with respect EXECUTION COPY 31 to Applicable Laws and Applicable Permits governing emissions from the Project is limited to compliance with the Emissions Guarantees. 4.1.11Financial Condition.In the event Owner reasonably determines that Contractor’s financial condition, based on the financial reports provided to Owner pursuant to Section3.23, has materially declined relative to its condition as of the date hereof, Owner shall notify Contractor of same and the respective Chief Financial Officers of each Party shall meet within ten (10) days of such notice to review Contractor’s financial condition and provide suggestions for the amount and type of Performance Assurance that Owner shall reasonably require to be delivered to Owner to secure Contractor’s obligations hereunder based on such decline in Contractor’s financial condition.Owner shall shortly thereafter provide a Notice to Contractor, which shall indicate the amount of Performance Assurance reasonably required to be delivered to Owner based on such decline in Contractor’s financial condition, which shall not exceed Fifty Million Dollars ($50,000,000), and within fifteen (15) days thereof, Contractor shall cause to be delivered to Owner such required Performance Assurance.Upon Final Completion, Owner's rights to give notice of material decline in Contractor's financial condition and to require provision of additional Performance Assurance under this Section 4.1.11 shall cease to apply. 4.1.12Licenses.All Persons who will perform any portion of the Work have and will have all business and professional certifications required by Applicable Law to perform the services under this Agreement. 4.2Owner.Owner represents, and warrants, and with respect to Sections4.2.4, 4.2.6, and 4.2.10 covenants, to Contractor that: 4.2.1Organization, Standing and Qualification.Owner is a limited liability company, duly formed, validly existing, and in good standingunder the laws of the State of Delaware, and has full power and authority to execute, deliver and perform its obligations hereunder and to engage in the business Owner presently conducts and contemplates conducting, and is and will be duly licensed or qualified to do business and in good standing in each jurisdiction wherein the nature of the business transacted by it makes such licensing or qualification necessary and where the failure to be licensed or qualified would have a material adverse effect on its ability to perform its obligations hereunder. 4.2.2Due Authorization; Enforceability.This Agreement has been duly authorized, executed, and delivered by or on behalf of Owner and is, upon execution and delivery, the legal, valid, and binding obligation of Owner, enforceable against Owner in accordance with its terms, except as such enforceability may be limited by applicable bankruptcy, insolvency or similar laws affecting creditors’ rights generally and by general equitable principles. 4.2.3No Conflict.The execution, delivery and performance by Owner of this Agreement will not conflict with or cause any default under:(a)its organizational documents; (b)any indenture, mortgage, chattel mortgage, deed of trust, lease, conditional sales contract, loan or credit arrangement or other agreement or instrument to which Owner is a Party or by which it or its properties may be bound or affected; or (c)any Applicable Laws. EXECUTION COPY 32 4.2.4Governmental Approvals.No authorization, approval, exemption, or consent by any Governmental Authority is required in connection with the execution, delivery, and performance of this Agreement by Owner.Owner Acquired Permits either have been obtained and are in full force and effect on the date hereof or will be obtained and will be in full force and effect, so as to permit Contractor to commence and prosecute the Work to completion in accordance with the Project Schedules. 4.2.5No Suits, Proceedings.There are no actions, suits, proceedings, or investigations pending or, to Owner’s knowledge, threatened against it at law or in equity before any court (United States or otherwise) or before any Governmental Authority (whether or not covered by insurance) that individually or in the aggregate could result in any materially adverse effect on the business, properties, or assets or the condition, financial or otherwise, of Owner or in any impairment of its ability to perform its obligations under this Agreement.Owner has no knowledge of any violation or default with respect to any order, writ, injunction, or any decree of any court or any Governmental Authority that may result in any such materially adverse effect or such impairment. 4.2.6Business Practices.Owner and its representatives have not made any payment or given anything of value, and Owner will not, and Owner will direct its employees, agents, and their employees or agents to not, make any payment or give anything of value, in either case to any government official (including any officer or employee of any Governmental Authority) to influence his, her, or its decision or to gain any other advantage for Contractor or Owner in connection with the Work to be performed hereunder.Neither Owner nor any of its employees or agents shall take any action that violates the United States Foreign Corrupt Practices Act or any similar Applicable Law.Owner shall immediately notify Contractor of any violation of this covenant. 4.2.7Access to Project Site.Owner has the right to access the Project Site and to allow Contractor to access and use the Project Site for the performance of the Work. 4.2.8Waivers from Adjacent Property Owners. 4.2.8.1TXU Generation.Prior to Contractor commencing any of the Work on the Project Site, Owner shall obtain a release from TXU Generation in favor of Contractor in the form of Exhibit P attached hereto. 4.2.8.2Alcoa.Owner shall use commercially reasonable efforts to cause any release from any indirect consequential, exemplary, or special damages, including loss of profits or loss of revenue, contained in any agreement between Owner and Alcoa relating to the Project to also run for the benefit of Contractor; provided, however, the foregoing undertaking by Owner shall not impose any obligation by Owner, nor shall Owner be required, to incur any actual costs or expenses, or otherwise result in any increased costs of any sort in any agreement between Owner and Alcoa, with respect to such undertaking. 4.2.9Permit Status.Owner agrees to promptly notify Contract of any material change in status or event relating to any modification, application, or amendment of any Owner Acquired Permits. EXECUTION COPY 33 4.2.10Owner Provided Information.Owner has provided, or will provide on or before the dates identified in Section7.3 of the Scope Book, Contractor with copies of the Owner Provided Information as set forth in Part I, Section7.3 of the Scope Book and Contractor acknowledges that all such documents or information have been or will be provided as an accommodation to Contractor and as a basis for Contractor to perform the Work. 5.COST OF WORK 5.1Contract Price.As full compensation for the Work and all of Contractor’s obligations hereunder Owner shall pay to Contractor a fixed price amount of Seven Hundred Nineteen Million Seven Hundred Seventy-Six Thousand Dollars ($719,776,000)(the “Contract Price”), which is divided into separately stated contract prices for incorporated materials and for services and labor as will be set forth substantially in the form of Exhibit Q within thirty (30) days of the Full Notice to Proceed Date; provided that such amount is subject to adjustment as documented pursuant to a Change In Work Form with respect to the matters set forth on Exhibit B attached hereto (the “ProvisionalItems”) and Exhibit I attached hereto (the “Contingency Program”), and is exclusive of the sales and use taxes to be paid by Owner pursuant to Section5.4.The Contract Price shall be changed only as expressly set forth in this Agreement and shall be paid in accordance with Article6. 5.2Cancellation Cost Schedule and Payment Schedule.ExhibitC sets forth (i)the payments to be made upon completion of the Work or portions thereof as set forth in such schedule, and (ii)the cancellation costs that will be incurred if this Agreement is terminated pursuant to
